DETAILED ACTION
Status of the Claims
	The present application was filed on 03/27/2020.  This is the first Office Action on the merits.  Claims 1-9 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Examiner acknowledges Applicant’s claim to foreign priority based on Application No: JP2019-067562 filed in Japan on 3/29/2019.  Examiner acknowledges receipt, on 4/22/2020, of a certified copy, from the International Bureau, of the foreign priority application as required by 35 U.S.C. §119 and 37 C.F.R. §1.55.
Applicant has not filed an English language translation of the foreign priority application (i.e., the foreign priority claim has not been perfected).  Accordingly, Applicant cannot rely upon the above-referenced certified copy to overcome a rejection(s) based on an intervening reference (i.e., dated between 3/29/2019 and 3/27/2020).  To overcome an intervening reference, an English language translation (together with a statement that the translation of the certified copy is accurate) must be made of record in accordance with 37 C.F.R. §1.55.  See MPEP §§ 215 and 216. 

Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 3/27/2022 and 4/29/2022 are in compliance with 37 CFR §1.97.  Accordingly, the IDSs have been considered by the Examiner herewith.

Drawings
	A “Notice to File Corrected Application Papers” (hereinafter “Notice”) was mailed 4/8/2020.  The Notice required replacement drawings for FIGS. 1 and 6.
Regarding FIG. 1, the Replacement Sheet received 4/8/2020 is not acceptable due to the further drawing objections presented herein.       
	Regarding FIG. 6, the Replacement Sheet received 4/8/2020 is acceptable.

Specification Objections
Abstract
The Abstract of the disclosure is objected to because it includes reference numbers within parentheticals. (i.e., “vehicle control system (1, 101)” and “control unit (15)”).  Such a formality should be avoided in an Abstract of the disclosure (See MPEP 608.01(b)). 
Correction is required.


Body of the Specification
Note:  Since Applicant’s Specification does not include paragraph numbers, Examiner cites to U.S. Patent Application Publication No. 2020/0307632 herein.  
The disclosure is objected to because of the following informalities:
Regarding paragraph [0025], said paragraph indicates that “FIG. 1 is a functional block diagram of a vehicle on which a vehicle control system according to the present invention is mounted”.  Here, in view of the drawing objection to FIG. 1 below, FIG. 1 appears to actually be a functional block diagram of a “vehicle system 2 mounted on a vehicle” (paragraph [0040]) where a “vehicle control system 1” is part of the vehicle system 2.  
Regarding paragraph [0096], said paragraph is objected to as follows:
Initially, Examiner questions whether Applicant intended “The road L includes a roadway A and a sidewalk B as shown in FIGS. 4A and 7A”.  Here, FIG. 5C does not include a sidewalk B.
Next, Applicant indicates that “The roadway A is defined or delimited by a curb or a road sign C, and corresponds to a part of the road on which vehicle travels. The sidewalk B is defined or delimited by a curb or a road sign C, and corresponds to a part of the road on which pedestrians walk.”  Here, at least in view of FIGS. 5A-5C, reference “C” corresponds to “road marking C”. (i.e., See paragraph [0097]).  In line with the Claim Interpretation section herein, Examiner suspects that Applicant intended “road marking C” in paragraph [0096].  
Regarding paragraph [0097], Applicant fails to reference example Figures for its corresponding disclosure.  Examiner suggests the following:
The road marking C includes painted lines drawn on the road surface, and represent rules for the road (e.g., FIGS. 5A-5C). More specifically, the road marking C may consist of a white line or white lines (marking line E) for defining a road shoulder D which may be allocated for pedestrians to walk or may be used as an extension of the roadway A (for emergency parking and other purposes). In this case, the shoulder D is delimited by the left edge F of the road L and the road marking C (marking line E). The left edge F of the road L is defined as the left edge of the roadway A when there is a sidewalk (e.g., FIG. 4A), the left edge of the road as a whole when there is no sidewalk or a shoulder (e.g., FIG. 4B), the left edge of the road shoulder D when there is a road shoulder (e.g., FIG. 5A).
Regarding paragraph [0098], similar to paragraph [0096], Examiner suspects that Applicant intended “the road marking C”.
Regarding paragraph [0112], said paragraph discusses FIG. 4A.  Here, Examiner questions whether the sentence “The sidewalk B is separated from the roadway by the two solid while lines E.” should be deleted.  Here, Applicant appears to use “white lines (marking line E)” in reference to FIG. 5C, not FIG. 4A.  Instead, in view of paragraph [0096], Examiner suspects that Applicant should be referencing a “curb”.  
Regarding paragraph [0113], said paragraph discussed FIG. 4B.  Here, Examiner questions whether the sentence “There is a road shoulder D on the left side of the road, but a vehicle is not allowed to park or stop in this road shoulder D.” should be deleted.  Here, FIG. 4B (i.e., unlike FIGS. 5A-5C) does not depict a shoulder D.
Regarding paragraph [0116], Examiner suggests “…meaning that the road shoulder D3 is for the use of pedestrians only…”
Regarding paragraph [0126], said paragraph discusses FIGS. 8B and 8C.  Here, Applicant indicates “that there is sidewalk ahead or on the side of the vehicle”.  FIGS. 8B and 8C depict shoulder scenarios, not sidewalk scenarios.
Appropriate correction is required.

Drawing Objections
Regarding FIG. 1, said FIG. is objected to as follows:
FIG. 1 fails to comply with 37 CFR 1.84(p)(5) because it does not include the following reference character mentioned in paragraph [0040]:  “vehicle system 2”.  In view of Applicant’s disclosure, the “vehicle system 2 includes a power unit 3, a brake device 4, a steering device 5, an external environment recognition device 6, a vehicle sensor 7, a communication device 8, a navigation device 9 (map device), a driving operation device 10, an occupant monitoring device 11, an HMI 12 (Human Machine Interface), an autonomous driving level switch 13, an external notification device 14, and a control unit 15”. (paragraph [0040).  Applicant should indicate a reference character “2” that encompasses these components.  
FIG. 1 fails to comply with 37 CFR 1.84(p)(4) because reference characters "1(101)" and “15” have both been used to designate the same functional block.  Here, Examiner suspects that reference character “1(101)” is in error.  In view of Applicant’s disclosure, the “vehicle control system (1, 101)” comprises the control unit 15, the occupant monitoring device 11, and the external environment recognition device 6” (paragraphs [0006] & [0094]).  Applicant should indicate a reference character “1” that encompasses these components.  Notably, the “vehicle control system 1” “is part of a vehicle system 2 mounted on a vehicle” (paragraph [0040]).  Notably, Applicant should use one consistent reference, e.g., “vehicle control system 1”, not “vehicle control system 1(101)”.  
Applicant has misspelled “navigation interface” associated with reference character “23”.  
Regarding FIG. 4A, said FIG. is objected to under 37 CFR 1.83(a) because it fails to reference a “curb” as described in the specification (i.e., paragraph [0096], i.e., a “roadway” and a “sidewalk” are “defined or delimited by a curb or a road [marking] C” ).  Since FIG. 4A does not include any road marking “C”, the “curb” (i.e., which defines or delimits the “sidewalk” and the “roadway” of FIG. 4A) should be called out via a reference character.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Regarding FIG. 7A, Examiner points Applicant to the substantially similar issue discussed for FIG. 4A above.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	Regarding Claims 1-9, Applicant appears to inconsistently reference “road sign” and “road marking”.  (See paragraph [0096], “road sign C” versus paragraph [0097], “road marking C” & paragraph [0016], “sidewalk or the road sign” versus paragraph [0017], “sidewalk and the road marking” versus paragraph [0019], “sidewalk or the road marking” followed by “sidewalk and the road sign”, etc.).  For purposes of examination, Examiner interprets each instance of  “road sign” as a “road marking” (i.e., not interpreted as a conventional road sign, e.g., not a “No Parking” sign).   

Claim Objections
Claims 2-5 & 9 are objected to because of the following informalities:
As per Claims 2-5, said Claims are objected to as follows:
Initially, Examiner suggests “[[a]] the signal” for proper antecedence.
Next, Examiner suggests “the prescribed stop position” for consistency.
As per Claim 9, Examiner suggests “the prescribed stop position” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, the term “properly” is a relative term which renders the claim indefinite. The term “properly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., persons of ordinary skill in the art may subjectively differ with respect to what is “properly” maintaining a traveling state of a vehicle versus what is “not properly” maintaining the traveling state of the vehicle).  Accordingly, the scope of said Claim is indefinite.  
As per Claims 7 & 8,  the term “fully” is a relative term which renders the claim indefinite. The term “fully” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e., persons of ordinary skill in the art may subjectively differ with respect to what is a failure to “fully” recognize sidewalk versus what is a failure to “not fully” recognize a sidewalk).  Accordingly, the scopes of said Claims are indefinite.
As per Claim 9, Examiner questions whether Applicant intended “when [[a]] the stop position”.  (See paragraph [0120] & FIG. 6, i.e., ST31 to ST32)
As per Claims 2-6, said Claims are rejected by virtue of their dependency.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0111628 to Tamagaki et al. (hereinafter Tamagaki ‘628).
As per Claim 1, Tamagaki ‘628 teaches [a] vehicle control system (FIG. 2A, “in-vehicle network”) as follows:
	Initially, Tamagaki ‘628 teaches a control unit for steering, accelerating, and decelerating a vehicle; (FIG. 2C & para [0064], “vehicle control system 60” including “vehicle control ECU 70” & para [0066], “electronically-controlled throttle 66 controls its opening based on a control signal outputted from the vehicle control ECU 70 [to control driving force]” (i.e., acceleration), “brake actuator 67 generates a brake pressure based on a control signal outputted from the vehicle control ECU 70 [] to control braking force” (i.e., deceleration) and “the [Electric Power Steering (EPS)] motor 68 controls steering [based on a control signal outputted from the vehicle control ECU 70”);
	Next, Tamagaki ‘628 teaches 5an occupant monitoring device (FIG. 2B, “HMI system 10” including a “[Driver Status Monitor (DSM)] 11”) configured to monitor a driver of the vehicle; (para [0062], “DSM 11…to capture an image of the face of the driver…the image…is analyzed…DSM 11 outputs a detection signal indicative of driver abnormality to the [Human Machine Interface Control Unit (HCU)] 20” & para [0088], “postural distortion [when the driver becomes unconscious] can be immediately detected by the DSM 11”); 
	Next, Tamagaki ‘628 teaches an external environment recognition device configured to acquire information on an environment surrounding the vehicle; (FIG. 2D & para [0049] “outside recognition system 90” includes “surroundings monitoring ECU 91 and outside sensors, such as a front camera unit 92 and radar units 93, 94….LIDAR” and “detects movable objects (such as pedestrians, animals, bicycles, motorcycles, and different vehicles) and stationary objects (such as fallen objects on roads, traffic lights, guard rails, curbs, road signs, road markings, line markings, and trees).”);
	Next, Tamagaki ‘628 teaches wherein the control unit is configured to execute a stop process by which the 10vehicle is parked in a prescribed stop position when it is detected that the control unit or the driver has become incapable of properly maintaining a traveling state of the vehicle (para [0072], “the vehicle control ECU 70 is capable of exercising automatic evacuation control…to automatically stop the vehicle when the driver has difficulty in driving the vehicle A” and para [0077], “status determiner 80, is capable of…determining that the driver is in an abnormal state and determining that the driver is in the driving difficulty state” and para [0081], “evacuation controller 82, initiates automatic driving control…exercises integrated control over the travel control devices, such as the electronically controlled throttle 66, the brake actuator 67, and the EPS motor 68, in order to move the vehicle A along a planned travel path to an evacuation spot [and] stops the vehicle A at the evacuation spot”)
Next, Tamagaki ‘628 teaches wherein, in the stop process, if a sidewalk or a road [marking] is recognized ahead of the vehicle according to a signal from the external environment recognition device, the 15control unit determines the stop position according to the recognized sidewalk or road [marking] (para [0085], “search controller 87, outputs search request information to the surroundings monitoring ECU 91 [to] search for an evacuation spot where the vehicle A is to be stopped during automatic evacuation control” & para [0054], “surroundings monitoring ECU 91 outputs monitoring information [including] shape information about line markings in the traveling direction of the vehicle A” & FIGS. 29-30, e.g., “Evacuate Spot” shape defined by line markings  & para [0054], “surroundings monitoring ECU 91 uses position information and road information acquired from the ADAS locator 96 and information acquired from the units 92, 93 [to] search for an evacuation spot”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki ‘628 in view of U.S. Patent Application No. 2017/0261994 to Simmons et al. (hereinafter Simmons ‘994) and further in view of U.S. Patent Application Publication No. 2019/0155283 to Herbach et al. (hereinafter Herbach ‘283).
	As per Claim 2, Tamagaki ‘628 teaches the vehicle control system of Claim 1 above.  
	However, Tamagaki ‘628 does not explicitly disclose wherein when a sidewalk is recognized in front of or on a side of the vehicle according to a signal from the external 20environment recognition device while the stop process is being executed, the control unit determines the stop position in a part of a roadway bordering a right edge of the roadway.  Regardless, Tamagaki ‘628 does disclose its “outside recognition system 90” as including not only LIDAR (para [0049]) but also “front camera unit 92 [] oriented in the traveling direction of the vehicle A” (para [0050]) a “radar unit 93 [] mounted [] on a front portion of the vehicle A” (para [0051]), and a “radar unit 94 [] mounted [] on each of the left and right sides of front and rear portions of the vehicle A” (para [0051]).  Accordingly, Tamagaki’s ‘628 “outside recognition system 90” detects objects in front of and to the lateral sides of vehicle A.  In this vein, Simmons ‘994 discloses “[s]ystems and methods for curb detection for parking” (Abstract).  Similar to Tamagaki ‘628, Simmons ‘994 uses “distance sensors (such as,…RADAR, LiDAR, etc.) and/or visual sensors (such as, cameras…etc.)” to locate a parking spot. (para [0018]).  In particular, Simmons ‘994 acknowledges that various parking scenarios may include the “parking space 104 [] straddling the curb 100”, the “parking space 104 [as] entirely on a raised section 106 (such as a sidewalk)”, or the [parking space 104] on a street 108 close to the curb 100” (FIG. 1 & para [0019]).  More specifically, in view of FIG. 1, Simmons ‘994 evidences that a curb 100 may have a corresponding adjacent sidewalk 106 (See FIG. 1).  Within this backdrop, Herbach ‘283 teaches embodiments for “determining a pullover location for an autonomous vehicle” where “pullover locations [] include [] areas of the map that meet [a] set of requirements and/or predesignated stopping locations” (para [0021]).  In this vein, Herbach ‘283 discloses an example of “map information 1100 for a section of roadway [which] includes information identifying the shape, location, and other characteristics of various road features [including] three lanes 1112, 1114, 1116 bounded by curb 1120, lane lines 1122, 1124, 1126, and curb 1128” and also “a plurality of pre-designated pull over spots 1130-1140”. (para [0037], emphasis added & FIG. 11).  Notably, Herbach ‘283 explicitly suggests that the example map information 1100 “may also identify various other road features such as traffic signal lights, crosswalks, sidewalks…etc.” (para [0037]).  Herbach ‘283 goes on to indicate that its “computing device 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and navigation system 168…positioning system 170…and perception system 172” (para [0041]).  More specifically, “FIG. 13 depicts sensor data perceived by…the perception system 172” which includes “the shapes and locations of objects, such as curbs 1220, 1228, lane lines 1222, 1224, [1226], as well as vehicles 1240, 1242, 1244, 1246…represented by bounding boxes 1340, 1342, 1344, 1346…” (para [0082]) and in one example, “the computing devices 110 may maneuver the vehicle into lane 1112 and pull behind bounding box 1340 (or in parking spot 1130 as shown in FIG. 11)” (para [0087]) which, borders a right edge of the roadway along curb 1120 (see FIG. 13).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamagaki ‘628 to include wherein when a sidewalk is recognized in front of or on a side of the vehicle according to a signal from the external 20environment recognition device while the stop process is being executed, the control unit determines the stop position in a part of a roadway bordering a right edge of the roadway.  In view of Simmons ‘994 and Herbach ‘283, recognizing/detecting a further road feature (i.e., sidewalks corresponding to curbs) leads to expected results (e.g., curbs and corresponding sidewalks recognized/detected in front of and to the lateral sides of a vehicle attempting to park or pull over, the vehicle may park or pull over such that it is positioned in part of a roadway bordering a right edge of the roadway).  Simmons ‘994 acknowledges that “[p]arking spaces involving curbs (such as, parking spaces that straddle the curb, parking spaces that have the vehicle park very close to the curb, parking spaces on the sidewalk, etc.) interfere with path planning…unless the existence of the curb is detected…” (para [0018]).  Tamagaki ‘628 supports its “vehicle A” as “evacuated to the side of the road or to a side strip” (para [0095]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki ‘628 in view of U.S. Patent Application Publication No. 2019/0315366 to Yoo et al. (hereinafter Yoo ‘366) and Non-Patent Literature (NPL) entitled “Type and Meaning of Pavement Markings” to the Kanagawa Prefectural Police Department (hereinafter NPL Kanagawa). 
As per Claim 3, Tamagaki ‘628 teaches the vehicle control system of Claim 1 above.  
	However, Tamagaki ‘628 does not explicitly disclose wherein when a sidewalk isF2694US 35468-248- 40 -not recognized, and a road [marking] permitting parking in a road shoulder is detected in front of or on a side of the vehicle according to a signal from the external environment recognition device while the stop process is being executed, the control unit determines the stop position on a part of a road so as to define a space of a prescribed width 5between a right side of the vehicle and a right edge of the road shoulder.  Regardless, Yoo ‘366 teaches an apparatus “configured to initiate a minimum risk strategy (MRM) when a predetermined condition is met, determine a lateral location of the vehicle…and a location of a driving lane of the vehicle in a road, and control the vehicle to move to [a] determined lateral location while executing the MRM. (para [0008].  In particular, after detecting an event, “[w]hen the vehicle 310 is traveling on the lane adjacent to the right end of the road, it may execute a strategy for stopping on a location adjacent to the right end of the road…the vehicle 310 may stop on a location away from the right end of the road as a specified distance TBD” (See FIG. 3, i.e., “TBD” defines a space of a width between the right side of the vehicle 310 and the right edge of the road shoulder).  In this vein, NPL Kanagawa, depicts known “Side strip” pavement markings where parking/stopping are not prohibited (See NPL Kanagawa, p. 2, box 9 versus box 10 and box 11).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamagaki ‘628 to include wherein when a sidewalk isF2694US 35468-248- 40 -not recognized, and a road [marking] permitting parking in a road shoulder is detected in front of or on a side of the vehicle according to a signal from the external environment recognition device while the stop process is being executed, the control unit determines the stop position on a part of a road so as to define a space of a prescribed width 5between a right side of the vehicle and a right edge of the road shoulder.  Tamagaki ‘628 teaches detecting line markings (para [0049]) as well as searching for an evacuation spot using line markings (para [0054], FIGS. 29-30).  Incorporating further known line markings (e.g., NPL Kanagawa, page 2, box 9, i.e., white solid line between a vehicular lane/roadway and side strip indicating a stoppable/parkable area) leads to expected results (i.e., vehicle may be evacuated to stop/park at least in part in the side strip/road shoulder).  Here, Yoo ‘366 explicitly suggests that such a stopping/parking may include maintaining a specified distance from the right edge of the roadway (See FIG. 3).  One is expected to use known tools according to their known abilities.       

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki ‘628 in view of U.S. Patent Application Publication No. 2018/0284772 to Ravichandran et al. (hereinafter Ravichandran ‘772) and NPL Kanagawa.
As per Claim 4, Tamagaki ‘628 teaches the vehicle control system of Claim 1 above.  
	However, Tamagaki ‘628 does not explicitly disclose wherein when a sidewalk is not recognized, and a road [marking] prohibiting parking in a road shoulder is detected in front of or on a side of the vehicle according to a signal from the external environment 10recognition device while the stop process is being executed, the control unit determines the stop position on a part of a road bordering a left edge of the road shoulder.  Regardless, Ravichandran ‘772 teaches a system that receives a vehicle stop request, identifies a target location for stopping, and causes the vehicle to move autonomously to stop at the target location (para [0009]).  Here, stop requests may be based on an occupant and/or the vehicle (paras [0093], [0095]).  In particular, Ravichandran ‘772 discloses that “a stopping place [may be] in a travel lane…closest to the edge of a road” (para [0125], e.g., at a left edge of a road shoulder).  In this vein, NPL Kanagawa depicts known “Side strip” pavement markings where parking/stopping is prohibited (See NPL Kanagawa, p. 2, box 10 and box 11 versus box 9).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamagaki ‘628 to include wherein when a sidewalk is not recognized, and a road [marking] prohibiting parking in a road shoulder is detected in front of or on a side of the vehicle according to a signal from the external environment 10recognition device while the stop process is being executed, the control unit determines the stop position on a part of a road bordering a left edge of the road shoulder.  Tamagaki ‘628 teaches detecting line markings (para [0049]) as well as searching for an evacuation spot using line markings (para [0054], FIGS. 29-30).  Incorporating further known line markings (e.g., NPL Kanagawa, page 2, box 10, i.e., white solid line and adjacent broken white line between a vehicular lane/roadway and side strip indicating prohibited parking/stopping, and/or box 11, i.e., double white solid line between a vehicular lane/roadway and side strip indicating prohibited parking/stopping ) leads to expected results (i.e., vehicle may be evacuated to stop/park without entering the prohibited parking/stopping areas).  Here, Ravichandran ‘772 explicitly contemplates that “[e]ven within a drivable area, not all locations may be suitable for stopping” and “a subset…where stopping is possible or allowed will be determined” based on “known restrictions on stopping” (para [0156]).  Tamagaki ‘628 would desire to obey known traffic laws when possible.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki ‘628 in view of Yoo ‘366. 
As per Claim 5, Tamagaki ‘628 teaches the vehicle control system of Claim 1 above.  
	However, Tamagaki ‘628 does not explicitly disclose wherein when a sidewalk is not recognized, and a shoulder is not recognized according to a signal from the external 15environment recognition device while the stop process is being executed, the control unit determines the stop position in a part of a road bordering a right edge of the road.  Regardless, Yoo ‘366 discloses that “[w]hen a shoulder is not included in the road on which the vehicle is traveling , the vehicle may be stopped as close to a road edge as possible by calculating a distance…to the road edge, without stopping the lane center” (para [0047]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamagaki ‘628 to include wherein when a sidewalk is not recognized, and a shoulder is not recognized according to a signal from the external 15environment recognition device while the stop process is being executed, the control unit determines the stop position in a part of a road bordering a right edge of the road.  Yoo ‘366 suggests the “need for providing a strategy for safe stopping control” when “there is no space to safely stop” (para [0005]).  Tamagaki ‘628 contemplates “vehicle A” as being evacuated to “the side of the road” (para [0095]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki ‘628 in view of U.S. Patent Application Publication No. 2017/0021863 to Thompson et al. (hereinafter Thompson ‘863).
As per Claim 6, Tamagaki ‘628 teaches the vehicle control system of Claim 1 above.  
	Further, Tamagaki ‘628 teaches wherein, in executing the stop process, the external environment recognition device is configured to detect an object 20outside of the vehicle (Here, Examiner points Applicant to the citations in Claim 2 above regarding such recitations). 
However, Tamagaki ‘628 does not explicitly disclose the control unit is configured to compute a similarity between a detection result of the external environment recognition device and the sidewalk or the road [marking], and to determine whether the sidewalk or the road [marking] has been recognized according to a degree of similarity between the detection result of the external environment recognition device and the sidewalk or the road [marking].  Regardless, Thompson ‘863 discloses a “camera” that “captures first visual data” that includes “lane markings 42”. (para [0035]).  In particular, Thompson’s ‘863 “controller 18 processes the first visual data for any possible lane markings 42 identifiable within the first visual data [by comparing] an optical intensity profile 41 of the first visual data to a library of known optical intensity provides 43 for known lane markings 42” (para [0037]).  More specifically, the “controller 18” generates “a first lane marking confidence level” by “determin[ing] a level of similarity between the lane markings 42 detected within the first visual data to the reference lane markings 42 within the library” such that “lane markings 42 with a high degree of similarity [are assigned] a high first lane marking confidence level” (para [0038]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamagaki ‘628 to include the control unit is configured to compute a similarity between a detection result of the external environment recognition device and the sidewalk or the road [marking], and to determine whether the sidewalk or the road [marking] has been recognized according to a degree of similarity between the detection result of the external environment recognition device and the sidewalk or the road [marking].  Incorporating Thompson’s ‘863 similarity-based process of lane marking recognition into the system of Tamagaki ‘628 leads to expected results (i.e., lane markings identified via the similarity-based process).  Tamagaki ‘628 contemplates detecting stationary objects including road/line markings (para [0049]).  One is expected to use known tools according to their known abilities.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki ‘628 in view of Thompson ‘863, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0302570 to Ichiki (hereinafter Ichiki ‘570).
As per Claim 7, Tamagaki ‘628, as modified, teaches the vehicle control system of Claim 6 above.  Further, Tamagaki ‘628 does not explicitly disclose wherein in executing the stop process, when the degree of similarity is equal to or lower than a prescribed threshold, the control unit decelerates the vehicle as a case of a failure to fully recognize the 5sidewalk or the road [marking].  Regardless, Ichiki ‘570 discloses that “in a case where there is not a sufficient surplus of computation capacity…the main control unit 209 instructs the operation control unit 135 to lower the vehicle speed of the subject vehicle in order to reduce the computation load…. [w]hen the vehicle speed lowers, the number of objects per unit time recognized by the object recognition unit 201 decreases, or the change per unit time of the scene recognized by the scene recognition unit 202 decreases, and the number of measurement targets selected by the selection unit 204 also decreases, and therefore it is expected that the computation load will be reduced.” (para [0147]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamagaki ‘628 to include wherein in executing the stop process, when the degree of similarity is equal to or lower than a prescribed threshold, the control unit decelerates the vehicle as a case of a failure to fully recognize the 5sidewalk or the road [marking].  Here, Ichiki ‘570 recognized the practical reality that increased vehicle speed influences the ability to accurately detect/recognize surrounding objects due to increased computational load on the system.  Accordingly, Tamagaki ‘628 may desire its system to decrease its vehicle speed to increase lane marking confidence levels.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki ‘628 in view of Thompson ‘863 and Ichiki ‘570, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0183099 to Fujii et al. (hereinafter Fujii ‘099).
As per Claim 8, Tamagaki ‘628, as modified, teaches the vehicle control system of Claim 6 above.  
However, Tamagaki ‘628 does not explicitly disclose wherein in executing the stop process, when the degree of similarity is equal to or lower than a prescribed threshold, the control unit decelerates the vehicle as a case of a failure to fully recognize the 10sidewalk or the road [marking] (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations). 
Further, Tamagaki ‘628 does not explicitly disclose [wherein in executing the stop process, when the degree of similarity is equal to or lower than a prescribed threshold, the control unit] moves the vehicle rightward by a prescribed distance.  Regardless, Fujii ‘099 discloses a system “for autonomously navigating a vehicle along a road segment”.  In particular, Fujii ‘099 teaches that “[a]s for [] recognition accuracy of the type [] of an object based on an image [], the closer the object is to the vehicle, the higher the recognition accuracy” (para [0068]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamagaki ‘628 to include [wherein in executing the stop process, when the degree of similarity is equal to or lower than a prescribed threshold, the control unit] moves the vehicle rightward by a prescribed distance.  Here, Fujii ‘099 recognizes the practical reality that recognition accuracy increases with closeness to an object of interest.  Accordingly, Tamagaki ‘628 would desire moving its vehicle closer toward objects of interest (e.g., line markings on a right side of a road) when a higher detection accuracy is required.  Common near-sightedness dictates a similar result.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagaki ‘628 in view of Ravichandran ‘772.
As per Claim 9, Tamagaki ‘628 teaches the vehicle control system of Claim 1 above.  
However, Tamagaki ‘628 does not explicitly disclose wherein in executing the stop process, the control unit brings the vehicle to a stop at the stop position when the stop position is within a prescribed range from a current position of the vehicle, and at a 15position closer to the vehicle than a boundary of the prescribed range when a stop area is outside of the prescribed range.  Regardless, Ravichandran ‘772 discloses that “an autonomous vehicle [] may need to stop immediately or come to a stop within a short time (e.g., 6 seconds or 10 seconds) or distance (e.g., 10 meters).” (para [0001]).  In particular, Ravichandran ‘772 teaches a “proximity region of an AV [as] used to focus the search for acceptable stopping places” (para [0150]) which “comprises drivable areas that are reachable from the current location of the AV 601 within a specified driving distance (e.g., within 100 meters…) or a driving time (e.g., within 1 minute,…15 minutes…)” (para [0151]).  More specifically, Ravichandran ‘772 suggests that “the features of [a] stop request [may] determine that the AV must stop very quickly, and a smaller proximity region is preferred to find a target stopping place as soon as possible” (para [0152]).  In this vein, while a “goal region” may be constructed (para [0157]) “the goal region may be empty (i.e., no acceptable stopping place is selected) [such that the system] may expand the size…of the proximity region” (para [0164]).  Ultimately, “[a]s the AV moves, the degree of urgency may change” such that the AV must update its target stopping place. (para [0185]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tamagaki ‘628 to include wherein in executing the stop process, the control unit brings the vehicle to a stop at the stop position when the stop position is within a prescribed range from a current position of the vehicle, and at a 15position closer to the vehicle than a boundary of the prescribed range when a stop area is outside of the prescribed range.  Here, as recognized by Ravichandran ‘772, “not every acceptable stopping place is an available stopping place” (para [0168], e.g. “presence of another vehicle, or an obstruction [], or an inability of the AV system to reach that stopping point…”).  Accordingly, Tamagaki ‘628 would desire a flexible evacuation spot for vehicle A to stop safely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665